Title: From Alexander Hamilton to Josias Carvel Hall, 31 October 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir:
            New york October 31st. 99
          
          I have received your several letters of the eighteenth of September, and of the fourth, fifth and twelfth of October. The enquiries which they cou at present have, I believe, been previous incidentally answered in previous communications.
          I decline appointing a Court Martial on the men case mentioned in your letter of the fourth instant, as you will soon have reached the place of winter Quarters. where it will then belong to General Pinckney who commands the district within which that post is situated.
          With great consn
          Colonel Hall—
        